DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response and amendments to the claims, filed 07/19/2022, are acknowledged and entered.  Claims 89-90 and 107 have been cancelled and Claims 113-116 have been newly added.  Claims 79-82, 86-88, 94-95, 100, 105-106, and 109-116 are pending and under examination.

Election/Restrictions
	Applicant is reminded of their elected species of i) a condition associated with a loss of
skin elasticity, and/or the composition reduces formation of wrinkles, reduces skin redness,
reduces appearance of telangiectases, delays appearance of fine lines, and/or reduces appearance
of dark circles around the eyes and ii) 1,5-dicaffeoylquinic acid (i.e., cynarine). Applicant has amended independent claim 79 to remove the elected species, 1,5-dicaffeoylquinic acid.  Accordingly, search and examination has been expanded to another claimed species of the Examiner’s choosing.  The Examiner has chosen the species 3,4,5-tricaffeoylquinic acid.
All claims are construed to read upon the species in so far as they encompass
administration of a composition comprising 3,4,5-dicaffeoylquinic acid to a subject, e.g., topical
application of a cosmetic composition comprising 3,4,5-dicaffeoylquinic acid to the skin of a subject.
Claim Construction and Broadest Reasonable Interpretation (BRI) of the Claims
Applicant has amended independent claim 79 as follows:  

    PNG
    media_image1.png
    362
    702
    media_image1.png
    Greyscale
.
Claim terms in the amended claims in need of explicit claim construction include the preamble “[a] method for the prevention, amelioration, and/or treatment of senescence of premature, induced, or accelerated senescence” and the active step of “administering a composition to a subject having senescence associated degeneration in cells, tissues and/or organs, wherein the subject has senescence associated degeneration of the skin, hair follicles, nervous systems and/or eyes; and/or wherein the subject has senescence associated degeneration in stem cells or cells of the nervous system; and/or wherein the senescence is accelerated and is caused by exposure to radiation or chemotherapy, a genetic abnormality, progeria and/or associated disorders, disease and/or transplantation of cells, tissues or organs”.
	Applicant discloses that the term “senescence”, including “cellular senescence”, involves perceptible changes in cells such as the shortening of telomeres, double-strand DNA breaks, an increase in the levels of p16 INK4a and p21, and an increase in the concentration of MMP-9. The process of senescence may be natural, premature, induced or accelerated. Induced or accelerated senescence has been found to be involved in some diseases, and in transplanted cells, tissues and organs. (Specification at p.1, l.6-10.)  Notably, Applicant discloses that the natural senescence processes of the skin, as evidenced externally by wrinkles and/or cutaneous pigmented or non-pigmented lesions, can be accelerated by damage produced by ultraviolet radiation from the sun, or by other sources of radiation. (Id. at lines 11-14.)  Applicant discloses that the term “senescence” may relate to natural, premature, induced, or accelerated senescence.  (Specification at page 8, line 5.)  Independent claim 79 and claims dependent therefrom now appear to exclude “natural” senescence.
	Applicant discloses the cosmetic composition is used to enhance extracellular matrix cohesion, preferably of the skin (Specification at p.8, l.13-14), to protect the skin against environmental damage and/or damage caused by ultraviolet radiation, including sun damage (Id. at lines 21-22), to reduce the formation of wrinkles, reduce skin redness, reduce the appearance of telangiectases, delay the appearance of fine lines, and/or reduce the appearance of dark circles round the eyes (Id. at lines 28-30). Thus, Applicant discloses use of a cosmetic composition in accordance with the present invention may assist in the prevention and/ or amelioration of conditions associated with senescence of the skin, for example, as exemplified by blemishes, thinning of the skin, and/ or wrinkling of the skin. (Specification at p.9, l.1-3.)
	The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	Here, the preamble recites what the method is for, i.e., an intended use, “for the prevention, amelioration, and/or treatment of senescence of premature, induced, or accelerated senescence”.  The body of the claim, however, fully and intrinsically sets for all of the limitations of the claimed invention, i.e., “administering a composition to a subject having senescence associated degeneration in cells, tissues and/or organs, wherein the subject has senescence associated degeneration of the skin, hair follicles, nervous systems and/or eyes; and/or wherein the subject has senescence associated degeneration in stem cells or cells of the nervous system; and/or wherein the senescence is accelerated and is caused by exposure to radiation or chemotherapy, a genetic abnormality, progeria and/or associated disorders, disease and/or transplantation of cells, tissues or organs”. The preamble merely states the purpose or intended use of such administration.  
	It is the position of the Examiner that the claimed subject population is not in any way limited to any particular subject because all subjects naturally have some degree of premature, induced, or accelerated senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous system and/or eyes.  Thus, the claims are construed to broadly encompass administering a composition comprising 1,4-dicaffeoylquinic acid or 3,4,5,-dicaffeoylquinic acid to the skin of any subject.  The intended uses/intended results of such administration as recited in dependent claims are not material to claim construction and do not further limit Claim 79 from which they depend because independent Claim 79 fully sets forth the subject population that is administered a composition comprising 1,5-dicaffeoylquinic acid or 3,4,5,-dicaffeoylquinic acid, i.e., “a subject having senescence associated degeneration in cells, tissues and/or organs, wherein the subject has senescence associated degeneration of the skin, hair follicles, nervous systems and/or eyes”.

Response to Arguments
	Applicant does not proffer any alternative claim construction but rather states that they do not admit that the claim construction and/or BRI analysis is accurate.  While Applicant is certainly entitled to traverse in future responses, the Examiner’s claim construction will control the application of prior art.  

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 79-82, 86-88, 91, 94-95, 100, 105-106, and 109-115 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The metes and bounds of the subject population(s) encompassed by the claims is totally unclear.  Applicant has amended independent claim 79 to recite administering a composition to a subject having senescence associated degeneration in cells, tissues and/or organs, wherein the subject has senescence associated degeneration of the skin, hair follicles, nervous systems and/or eyes; and/or wherein the subject has senescence associated degeneration in stem cells or cells of the nervous system; and/or wherein the senescence is accelerated and is caused by exposure to radiation or chemotherapy, a genetic abnormality, progeria and/or associated disorders, disease and/or transplantation of cells, tissues or organs.
A person of ordinary skill in the art would not be reasonably apprised what subjects, out of all subjects that exist, fall within the scope the claims versus those that fall outside the scope of the claims.  As the Examiner has explained previously, senescence is a natural biological process.  The natural senescence of the skin, as acknowledged by Applicant, can be evidenced externally by wrinkles and/or cutaneous pigmented or non-pigmented lesions and can be accelerated by damage produced by ultraviolet radiation from the sun. (Specification at p.1, l.8-14.) Thus, a subject "...having senescence associated degeneration in cells...wherein the subject has senescence associated degeneration of the skin...and/or wherein the senescence is accelerated and is caused by exposure to radiation..." could be reasonably construed to encompass any and all subjects having skin and who are exposed to the sun, i.e., all living humans.  
It is additionally unclear what is meant by "...progeria and/or associated disorders, disease...", i.e., of what the disorders/disease are associated and if limited to being associated with progeria, it is unclear what disorders/diseases are reasonably construed to be "associated" with progeria. 

Claim 113 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 113 recites numerous broad recitations, e.g., “diseases of bone and joints”, “immune disorders/diseases”, “senescence associated conditions of the ear”, etc., and the claim also recites narrower statements of these limitations, e.g., “osteoporosis, osteoarthritis, intervertebral disc degeneration, osteonecrosis”, “”autoimmune diseases, autoimmune diseases of the breast, polycystic disease, and lupus”, “deafness, loss of hair cells, and tinnitus”, etc. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Specifically, it is unclear whether, for example, the claim is intended to be limited to “deafness, loss of hair cells, and tinnitus” as the “senescence associated conditions of the ear” or whether these are merely non-limiting examples of such conditions.

Claim 115 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 115 recites the limitation “wherein the composition further comprises other anticancer therapies”.  The claim lacks antecedent basis for “other anticancer therapies” because claim 79 from which claim 115 depends does not recite an anticancer therapy and in fact does not recite a method of treating cancer.  As such, it is unclear what anticancer therapy the “other anticancer therapies” is referring.  It is further unclear if “anticancer therapies” as recited in claim 115 means that claim 79 from which it depends should be construed to be a treatment for cancer.  

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 80-82, 86-88, 91, 94-95, 100, 111, and 113-114 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
All of Claims 80-82, 86-88, 91, 94-95, 100, 111, and 113-114 depend directly or indirectly from Claim 79 and recite limitations pertaining to what the method of claim 79 does, i.e., what happens biologically when the method of Claim 79 is carried out. Claim 79 recites a method comprising a step of “administering a composition to a subject having senescence associated degeneration in cells, tissues and/or organs, wherein the subject has senescence associated degeneration of the skin, hair follicles, nervous systems and/or eyes; and/or wherein the subject has senescence associated degeneration in stem cells or cells of the nervous system; and/or wherein the senescence is accelerated and is caused by exposure to radiation or chemotherapy, a genetic abnormality, progeria and/or associated disorders, disease and/or transplantation of cells, tissues or organs”.  As such, the elicited biological results recited in the dependent claims in no way further limit the method of claim 79 from which they depend because they place no further limitations on what is administered, how much is administered, or to whom the composition is administered. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
	Other than stating that “[a]pplicant respectfully disagrees with the rejection”, Applicants do not present any specific argument the Examiner can respond to, e.g., Applicants do not specifically address how or why the amended claims further limit Claim 79 from which they depend.  For example, while Applicant asserts one of ordinary skill in the art would fully understand that the claims do further limit claim 79, Applicant does not explain how they further limit claim 79.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 79-82, 86-88, 94-95, 100, 105-106, and 109-116 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP2010120908 (Published 6/3/2010) (English Translation Attached) and LI ET AL. (USP No. 5,395,624; Issued Mar. 7, 1995).

	JP ‘908 teaches a cell proliferation promoter derived from a food resource (coffee bean, sweet potato, vegetable or the like) and an antiaging agent using the cell proliferation promoter as an active ingredient. ([0001].) It teaches a specific caffeoylquinic acid has a high cell proliferation-promoting effect ([0014), examples of which include 3,4,5-tricaffeoylquinic acid ([0015]; [0020]). It teaches the cell proliferation promoter can be used as a pharmaceutical composition or a cosmetic composition by adding a pharmacologically acceptable additive. ([0015].)  Regarding claim 105, it teaches the caffeoylquinic acid usable for a cell proliferation promoter and an anti-aging agent according to the present invention comprises, for example, a component extracted from a predetermined plant. ([0025]; [0026].) Regarding claim 109, it teaches the cell proliferation promoter and the anti-aging agent according to the present invention can be suitably contained in food and drink. ([0042].) Regarding claim 112, it teaches the cell proliferation promoter and the anti-aging agent can be suitably used for the cosmetic composition and applied to any form of cosmetic, for example a skin care cosmetic such as a lotion, a milky lotion, a cream or a cosmetic liquid, a makeup cosmetic such as a foundation, a sealer, a garbled ground, a lipstick, a rouge, an eyeshadow, an eye liner, or the like, a sunscreen cosmetic, or the like. ([0037].) Regarding claim 113, “aging” is reasonably construed as a skin disorder related to senescence.1  Regarding claim 115, it teaches one or more existing chemicals can be freely selected and used as a mixture, for example any chemical agent such as an antibacterial agent, an anti-inflammatory analgesic agent, a steroid agent, an anesthetic agent, an antifungal agent, a bronchodilator, any anantihypertensive agent, an antihistaminic agent, an antidepressant agent, an antitumor agent or the like can be blended. ([0033].)   
	Li et al. teach a depigmenting cosmetic or dermatological composition containing, as active ingredient, at least one di- or tri-caffeoylquinic acid corresponding to general formula (I):

    PNG
    media_image2.png
    109
    156
    media_image2.png
    Greyscale

wherein R1, R2, R3, and R4 represent a hydrogen atom or the CAF radical:

    PNG
    media_image3.png
    108
    205
    media_image3.png
    Greyscale
. (Abstract.)
Specifically, among compounds according to the invention and corresponding to formula (I), they teach, inter alia, 3,4,5-di-caffeoylquinic acid. (col.1, l.40-47.) As per the instant claims, they teach cosmetic or dermatological compositions containing, as active ingredient, at least one di- or tri-caffeoylquinic acid including, inter alia, 1,3-dicaffeoylquinic acid, 3,4-dicaffeoylquinic acid, 3,5-dicaffeoylquinic acid, 4,5-dicaffeoylquinic acid, and/or 3,4,5-tricaffeoylquinic acid. (Abstract; col. 2, lines 9-47; Table II; Examples 1-5; Claims.) They teach the compositions according to the invention preferably exist as a lotion, cream, milk, gel, mask, or as vesicular dispersions, in which the vesicles may be formed from ionic lipids (liposomes) and/or non-ionic lipids.  See col. 3, lines 5-8; Examples 4-5. 
	It would have been obvious to a person of ordinary skill in the art to administer a composition comprising 3,4,5-tricaffeoylquinic acid to a subject as expressly suggested and motivated by the combined teachings of the cited prior art.  The cited art teaches such compositions can be in the form of a cosmetic (JP ‘908 and Li et al.) as well as contained within a food or drink (JP ‘908).  As discussed in detail supra, the intended use of such administration, i.e., “for the prevention, amelioration, and/or treatment of senescence of premature, induced, or accelerated senescence”, is not a patentable limitation of the claims because the claims circumscribe administration to any and all subjects exposed to “radiation” or having any degree of senescence associated degeneration of the skin.  As the cited prior art teaches administering cosmetic compositions comprising 3,4,5-tricaffeoylquinic acid to the skin of a subject for providing an “antiaging” effect (JP ‘908) or depigmenting the skin (Li et al.), the burden is on Applicants to provide factual evidence that the biological effects recited in the claims would not occur upon such administration.  
Claim 80 requires the composition inhibits the activity of MMP-9. Claim 88 requires the composition inhibits expression of the p16INK4a gene.  Applicant admits that the functions of claims 80 and 88 are inherent in the composition of claim 79.  See Applicant Arguments/Remarks filed 10/18/2019.  As the combined teachings of the cited prior art render obvious administering the composition of claim 79 to a subject, the limitations of claims 80 and 88 are met by those same teachings. As discussed in detail supra (see 35 U.S.C. 112, 4th Paragraph rejection ), Claims 81-82, 86-87, 91, 94-95, 100, 111, and 113-114 merely recite intended uses/intended results of the method of Claim 79 and place no additional structural limitations whatsoever on the method of Claim 79.  Accordingly, as the combined teachings of the cited prior art render prima facie the method of claim 79, the limitations of claims 81-82, 86-87, 91, 94-95, 100, 111, and 113-114 are also naturally met by those same teachings.  



Response to Arguments
	This is a new ground of rejection necessitated by Applicants’ removal of the elected species, 1,5-dicaffeoylquinic acid, from the claims.  This amendment necessitated applying prior art directed to one of the remaining two species.  To the extent that Applicants’ arguments are material to this new ground of rejection, the Examiner will reply to such arguments.
	Applicants argue obviousness cannot be predicated on what is not known at the time an invention is made and asserts that none of the cited prior art recite a method for prevention, amelioration, and/or treatment of senescence.  The Examiner submits that the intended use recited in the preamble of the claims is not afforded patentable weight for the reasons of record and as reiterated infra.  Anticipation and/or obviousness of a method of treatment is predicated on what is administered and to whom or what it is administered.  The cited prior art teaches administering a composition comprising 3,4,5-tricaffeoylquinic acid (the “what”) to a subject (the “who”).  Applicants’ claims do not delineate that the administration is to any particular subject population because all mammals, e.g., humans, have been exposed to radiation and therefore have some degree of senescence associated degeneration of the skin.  Applicants are not entitled to preclude from the public topically administering compositions comprising 3,4,5-tricaffeoylquinic acid to a subject which is expressly suggested by the combined teachings of the cited prior art. At bottom, Applicants are not claiming the treatment of a subject having any particular diseases or disorder.  Rather, they are attempting to claim “treatment” of a natural biological process, i.e., senescence, which naturally occurs in all mammalian subjects to some degree.  
	Applicant submits that the rejection provides insufficient rationale as to why one of ordinary skill in the art would identify the specifically claimed compounds and their use in a method for prevention, amelioration and/or treatment of senescence. In response, the Examiner submits that a person of ordinary skill in the art would identify the claimed compound, i.e., 3,4,5-tricaffeoylquinic acid, because it is expressly taught in the cited prior art for use in cosmetic compositions for providing an “antiaging” effect (JP ‘908) or depigmenting the skin (EP ‘516 and Li et al.).  As all subjects are in some need of preventing, ameliorating, and/or treating “senescence”, which is a natural biological process, all subjects fall within the scope of the instant claims including those also in need of an “antiaging” and/or depigmenting the skin as taught in the cited prior art.
	Applicant is invited to explain in detail how the subjects of the instant claims are patentably distinct from the subjects taught in the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification at p.1, l.11-14 (“[t]he natural senescence processes of the skin, as evidenced externally by wrinkles and/or cutaneous pigmented or non-pigmented lesions, can be accelerated by damage produced by ultraviolet radiation from the sun, or by other sources of radiation.”)